Exhibit 10.4

         
(CLARK CONSULTING LOGO) [l32032al3203201.gif]
 
Salary Continuation Plan
  Plan Year Reporting

Hypothetical Termination Benefits Schedule
William Loving

     
Birth Date: 3/28/1955
  Early Voluntary Termination
Plan Anniversary Date: 1/1/2009
   
Normal Retirement: 3/28/2020, Age 65
  Annual Benefit 2

Normal Retirement Payment: Monthly for 15 years   Amount Payable at

  Normal Retirement Age

                                              Benefit           Based On Values
  Age   Level   Vesting   Benefit as of   (1)   (2)   (3)   (4)  
Dec 2008 1
    53       54,663       8.33 %     4,555  
Dec 2009
    54       54,663       16.67 %     9,111  
Dec 2010
    55       54,663       25.00 %     13,666  
Dec 2011
    56       54,663       33.33 %     18,221  
Dec 2012
    57       54,663       41.67 %     22,776    
Dec 2013
    58       54,663       50.00 %     27,332  
Dec 2014
    59       54,663       58.33 %     31,887  
Dec 2015
    60       54,663       66.67 %     36,442  
Dec 2016
    61       54,663       75.00 %     40,997  
Dec 2017
    62       54,663       83.33 %     45,552    
Dec 2018
    63       54,663       91.67 %     50,108  
Dec 2019
    64       54,663       100.00 %     54,663  
Mar 2020
    65       54,663       100.00 %     54,663  

 

1   The first line reflects 12 months of data, January 2008 to December 2008.  
2   The annual benefit amount will be paid for 15 years.   *   The purpose of
this hypothetical illustration is to show the participant’s annual benefit based
on various termination assumptions. Actual benefits are based on the terms and
provisions of the plan agreement. Consequently, actual benefits may differ from
those shown on this Hypothetical Termination Benefits Schedule.

      Salary Continuation Plan for Pendleton Community Bank, Inc — Franklin, WV
  Securities offered through Clark Securities, Inc., DBA CCFS, Inc. in Texas
1002388 46672 364449 v7.09.14.07 02/22/2008:11 SCP—E,F NB   Member FINRA & SIPC,
Dallas, TX 75201, (800) 999-3125.

